Pee Cubiam.
The plaintiff brought this action to recover compensation for personal injuries received by him in a collision between a truck, in which he was riding, and which belonged to his employer, Briscow & Company, and another truck belonging to the defendant. The trial resulted in a verdict in his favor, the jury awarding him, as compensation for his injuries, the sum of $2,150.
The defendant now seeks to have this verdict set aside, first, because, as counsel alleges, it is contrary to the clear weight of the evidence on the question of the negligence of the defendant’s driver, as a producing cause of the collision; and second, because the award is excessive. Our examination and consideration of the proofs submitted at the trial leads us to the conclusion that neither one of these contentions is meritorious.
The rule to show cause will be discharged.